Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Reasons for Allowance
Claims 26, 29, 31-32, 34-46 and 48-67 are allowed because the prior art fails to teach or suggest emulsion droplet generator with barrier comprises a conical element with at least two fins which are spaced to divert flow of the aqueous phase to the first fluidic pathway while allowing flow of the organic phase to the second fluidic pathway, or (ii) the barrier comprises a plurality of channels or shafts that restrict flow of the aqueous phase from the top portion of the reservoir to the bottom portion of the reservoir and that allow flow of the organic phase from the top portion of the reservoir to the bottom portion of the reservoir as shown in Figures 2 and 4.  Instead, the closest prior art teaches droplet generators with all but the claimed barrier structure (US 20130164789, Figs. 4-6; US 20140272996, Fig. 7; US 9126160, Figs. 58-71).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26, 29, 31-32, 34-46 and 48-67 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AARON A PRIEST/           Primary Examiner, Art Unit 1637